Title: Commission as Colonel of Orange County Militia, 2 October 1775
From: Committee of Safety for the Colony of Virginia
To: Madison, James



[2 October 1775]
The Committee of Safety for the Colony of Virginia
To James Madison Junr. Esqr.

By Virtue of the Power and Authority invested in us, by the Delegates and Representatives of the several Counties and Corporations in General Convention assembled, we, reposing especial Trust and Confidence in your Patriotism, Fidelity, Courage, and good Conduct, do, by these Presents, constitute and appoint you to be Colonel of the Militia of the County of Orange; and you are therefore carefully and diligently to discharge the Trust reposed in you, by disciplining all Officers and Soldiers under your Command. And we do hereby require them to obey you as their Colonel. And you are to observe and follow all such Orders and Directions as you shall from Time to Time receive from the Convention, the Committee of Safety for the Time being, or any superiour Officers, according to the Rules and Regulations established by the Convention.

  
    
    
    Edmd. Pendleton
  
  
    
    
    Thos. Lud. Lee
  
  
    Given under our Hands, at
    }
    P. Carrington
  
  
    Williamsburg this 2d. Day of October
    Dudley Digges
  
  
    Anno Domini 1775.
    Carter Braxton
  
  
    
    
    Js. Mercer
  
  
    
    
    John Tabb.
  

 